                  IN THE UNITED STATES DISTRICT COURT                             10/31/2019
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 AVENUE C APARTMENTS, LLC, a                       CV-19-37-BLG-SPW-TJC
 Montana limited liability company,

                     Plaintiff,                    CERTIFICATION OF
                                                   CONSTITUTIONAL
 vs.                                               CHALLENGE
 THE CINCINNATI INSURANCE
 COMPANY, a corporation; and JOHN
 DOES 1-10,

                     Defendants.

       Plaintiff Avenue C Apartments, LLC, filed Notice of Constitutional

Challenge to Mont. Code Ann. § 33-18-242(3) on June 6, 2019. (Doc. 15.)

Pursuant to Fed. R. Civ. P. 5.1 and 28 U.S.C. § 2403(b), this Court hereby certifies

to the Attorney General of the State of Montana that Plaintiff has questioned the

constitutionality of Mont. Code Ann. § 33-18-242(3). Specifically, the Plaintiff

contends that the statute’s bar of an insured’s right to bring an action for bad faith

against an insurer in connection with the handling of an insurance claim, while

permitting a third-party to bring such a claim, violates the equal protection clause

of Montana’s Constitution.

///
      The Clerk of Court is directed to serve a copy of this certification upon the

Attorney General of the State of Montana:

                               Office of Attorney General
                              Justice Building, Third Floor
                                     215 N. Sanders
                                    P.O. Box 201401
                               Helena, Mont. 59620-1401

      DATED this 31st day of October, 2019.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
